                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LARRY WHITE,

               Plaintiff,

               v.                                             CASE NO. 20-3054-SAC

SALINA, KANSAS, City of, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Larry White is hereby required to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why this action should not be dismissed due to the

deficiencies in Plaintiff’s Complaint that are discussed herein.        Plaintiff is also given the

opportunity to file a proper amended complaint.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Saline County Jail in Salina, Kansas (“SCJ”). The Court granted Plaintiff leave to

proceed in forma pauperis (Doc. 5).

       Plaintiff’s claims are based on allegations that payments he made on traffic tickets he

received in 1992 were not properly recorded, resulting in them being reported as unpaid to the

Department of Revenue.        Plaintiff alleges that this resulted in his driver’s license being

suspended/revoked. Plaintiff alleges that he has paid the tickets three times and they are still

reported as unpaid. Plaintiff alleges that in 2009, he received a letter stating that his tickets were

paid in 1992 but due to a clerical error incorrect information was sent to the Department of

Revenue, and the clerical error happened again in 1996 and 2001. Plaintiff also alleges that he



                                                  1
was given a “no contact order” by the jail without due process, preventing him from having

contact with a homeless man that took possession of Plaintiff’s home and belongings. Lastly,

Plaintiff alleges that the jail lacks a law library.

        Plaintiff names the City of Salina, police officers, jail staff, judges, and court staff as

defendants.    In his request for relief, Plaintiff seeks to have a driver’s license, financial

restitution, lost property and employment, abolishment of an unconstitutional city ordinance, and

an order requiring the jail to provide a law library.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,



                                                       2
550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in



                                                   3
a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

1. Judges

       Plaintiff names state court judges as defendants.      State court judges are entitled to

personal immunity. “Personal immunities . . . are immunities derived from common law which

attach to certain governmental officials in order that they not be inhibited from ‘proper

performance of their duties.’” Russ v. Uppah, 972 F.2d 300, 302–03 (10th Cir. 1992) (citing

Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judges should be dismissed on the basis of

judicial immunity. A state judge is absolutely immune from § 1983 liability except when the

judge acts “in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57

(1978) (articulating broad immunity rule that a “judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of his authority . . . .”);

Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s

judicial capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57.

Plaintiff alleges no facts whatsoever to suggest that the defendant judges acted outside of their

judicial capacity.

2. Statute of Limitations

       The statute of limitations applicable to § 1983 actions is determined from looking at the

appropriate state statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S.



                                                4
536, 539 (1989). “The forum state’s statute of limitations for personal injury actions governs

civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year

statute of limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka

Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations omitted). The same two-year statute

of limitations governs actions under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d

1206, 1212 (10th Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S.

1044 (2005).

       While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred

by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

       It plainly appears from the face of the Complaint that Plaintiff’s claims regarding his

traffic tickets are subject to dismissal as barred by the applicable two-year statute of limitations.

Plaintiff filed his Complaint on February 14, 2020. Plaintiff’s alleged violations occurred from

1992 through 2009. It thus appears that any events or acts of Defendants taken in connection

with Plaintiff’s claims took place more than two years prior to the filing of Plaintiff’s Complaint

and are time-barred. See Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995) (district court



                                                   5
may consider affirmative defenses sua sponte when the defense is obvious from the face of the

complaint and no further factual record is required to be developed). Plaintiff has not alleged

facts suggesting that he would be entitled to statutory or equitable tolling.

3. Court Access

       Plaintiff alleges that the jail has failed to provide a law library. It is well-established that

a prison inmate has a constitutional right of access to the courts. However, it is equally well-

settled that in order “[t]o present a viable claim for denial of access to courts, . . . an inmate must

allege and prove prejudice arising from the defendants’ actions.” Peterson v. Shanks, 149 F.3d

1140, 1145 (10th Cir. 1998) (citations omitted); Lewis v. Casey, 518 U.S. 343, 349 (1996) (“The

requirement that an inmate . . . show actual injury derives ultimately from the doctrine of

standing.”).

       An inmate may satisfy the actual-injury requirement by demonstrating that the alleged

acts or shortcomings of defendants “hindered his efforts to pursue” a non-frivolous legal claim.

Lewis, 518 U.S. at 351-53; see also Burnett v. Jones, 437 F. App’x 736, 744 (10th Cir. 2011)

(“To state a claim for violation of the constitutional right to access the courts, a prisoner ‘must

demonstrate actual injury . . .—that is, that the prisoner was frustrated or impeded in his efforts

to pursue a nonfrivolous legal claim concerning his conviction or his conditions of

confinement.’”) (quoting Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010)).

       The Supreme Court plainly held in Lewis that “the injury requirement is not satisfied by

just any type of frustrated legal claim.” Lewis, 518 at 354. Rather, the injury occurs only when

prisoners are prevented from attacking “their sentences, directly or collaterally” or challenging

“the conditions of their confinement.” Id. at 355. “Impairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of conviction and



                                                  6
incarceration.” Id. (emphasis in original); see also Carper v. DeLand, 54 F.3d 613, 617 (10th

Cir. 1995) (“[A]n inmate’s right of access does not require the state to supply legal assistance

beyond the preparation of initial pleadings in a civil rights action regarding current confinement

or a petition for a writ of habeas corpus.”) (citations omitted).

         Plaintiff has not alleged that staff at the SCJ prevented him from accessing the courts or

caused him actual injury. The claim is not plausible, particularly since he was able to file this

action in federal district court as well as the state habeas action that he refers to in his motion to

amend his complaint. Plaintiff’s claim is subject to dismissal.

4. No Contact Order

         Plaintiff also alleges that he was given a “no contact order” by “the jail” without due

process, preventing him from having contact with a homeless man that took possession of

Plaintiff’s home and belongings. Plaintiff has failed to provide any factual allegations in support

of this claim. Plaintiff fails to give any details regarding who issued the no contact order, when

it was issued, the facts surrounding the basis or terms of the order, or how his constitutional

rights were violated.

         The Tenth Circuit has explained “that, to state a claim in federal court, a complaint must

explain what each defendant did to [the pro se plaintiff]; when the defendant did it; how the

defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff believes the

defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir.

2007).    The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted). Plaintiff’s claim is subject to dismissal for

failure to allege sufficient factual allegations in support of the claim.



                                                   7
5. Motion to Amend

       Plaintiff has filed a motion to amend his complaint (Doc. 4), seeking to add a claim that

his state habeas petition is being ignored. Plaintiff’s motion is denied. This claim is unrelated

to the claims in Plaintiff’s Complaint, and fails to comply with Local Rule 15.1 which requires a

motion to amend a complaint to attach the proposed amended complaint.                    D. Kan.

Rule 15.1(a)(2).

6. Motion to Appoint Counsel

       Plaintiff has filed a Motion for Appointment of Counsel (Doc. 3), arguing that he is

indigent, he has limited knowledge of the law, and he has a lack of access to legal materials. The

Court has considered Plaintiff’s motion for appointment of counsel. There is no constitutional

right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir.

1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether to appoint

counsel in a civil matter lies in the discretion of the district court. Williams v. Meese, 926 F.2d

994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court that there is

sufficient merit to his claim to warrant the appointment of counsel.” Steffey v. Orman, 461 F.3d

1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004)). It is not enough “that having counsel appointed would have assisted [the

prisoner] in presenting his strongest possible case, [as] the same could be said in any case.”

Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has



                                                8
asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

         IT IS THEREFORE ORDERED THAT Plaintiff’s motion to amend complaint

(Doc. 4) is denied.

         IT IS FURTHER ORDERED THAT Plaintiff’s Motion for Appointment of Counsel

(Doc. 3) is denied without prejudice.


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3054-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          9
          IT IS FURTHER ORDERED THAT Plaintiff is granted until April 27, 2020, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until April 27, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated March 27, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   10
